             Case
October 5, 2018        3:18-cv-00711-MHL Document    17-1 Filed
                                         BILLI ANNE RAINING BIRD -01/22/19
                                                                  Volume 3 Page 1 of 7 PageID# 2371 of 44 sheets
                                                                1                                                                                3


        1               UNITED STATES BANKRUPTCY COURT                                1                                                   PAGE
                                                                                                               I N D E X
        2                  NORTHERN DISTRICT OF TEXAS                                 2
                                                                                          VIDEOTAPED EXAMINATION OF BILLI ANNE RAINING BIRD
        3                                                                             3        BY MR. ELLIS                              6
                                                                                               BY MR. GUZZO                             63
        4                                                                             4        BY MR. BYRNE                            141
              IN RE:                                                                           BY MR. ELLIS                            162
        5                                                                             5        BY MR. GUZZO                            168
                THINK FINANCE, LLC,          Case No.
        6     ET AL                          17-33964                                 6   Certificate Page                               176
                                             (HDH)
        7                                                                             7                                                MARKED
                                              Volume 3                                                       E X H I B I T S
        8                                                                             8
                                                                                          Exhibit 4    Email Chain - Bates No.            28
        9                                                                             9                TF-PA-319516 and Tf-PA-319517

       10                                                                            10   Exhibit 5    Amended and Restated Loan Sale     30
                                                                                                       Agreement - Bates No.
       11           VIDEOTAPED EXAMINATION UNDER OATH OF                             11                TF-PA-386399 through and
                                                                                                       including TF-PA-386427
       12                    BILLI ANNE RAINING BIRD                                 12
                                                                                          Exhibit 6    Email Chain                        34
       13                                                                            13
                                                                                          Exhibit 7    Email Chain                        37
       14                                                                            14
                                                                                          Exhibit 8    Email Chain                        42
       15              BE IT REMEMBERED, the Videotaped                              15
                                                                                          Exhibit 9    Email Chain                        47
       16   Examination Under Oath of BILLI ANNE RAINING BIRD                        16
                                                                                          Exhibit 10   Audit Report Year Ended            55
       17   was taken by Mr. Steven Ellis, Attorney at Law,                          17                September 30, 2011

       18   for the Debtor, at the Baldwin Court Reporting                           18   Exhibit 11   Email Chain with Attachment -      60
                                                                                                       Bates No. TF-BK-VA_FOO_0027758
       19   Offices, 306 3rd Avenue, Suite 202, Havre,                               19                through and including
                                                                                                       TF-BK-VA_FOO_0027921
       20   Montana, on Friday, October 5, 2018, beginning at                        20
                                                                                          Exhibit 12   Time Sheet for Think Finance -     68
       21   the hour of 10:26 AM.     Reported by Stacy M.                           21                Chippewa Cree Transaction

       22   Baldwin, Registered Professional Reporter and                            22   Exhibit 13   Email - Bates No. Haynes0000446    75

       23   Notary Public.                                                           23   Exhibit 14   Email Chain - Bates No. Haynes     81
                                                                                                       0000447 and Haynes 0000478
       24                                                                            24

       25                                                                            25




                                                                2                                                                                4


        1   APPEARANCES:                                                              1
                                                                                          Exhibit 15   Servicing Agreement - Bates No.    88
        2   ATTORNEY APPEARING ON BEHALF OF THINK FINANCE:                            2                TF-VA013170 through and
                                                                                                       including TF-VA013184
        3    MR. STEVEN A. ELLIS                                                      3
             Attorney at Law                                                              Exhibit 16   Marketing Agreement - Bates No.    99
        4    GOODWIN PROCTER LLP                                                      4                TF-PA-001151 through and
             601 South Figueroa Street                                                                 including TF-PA-001166
        5    Los Angeles, California 90017                                            5
             Sellis@goodwinlaw.com                                                        Exhibit 17   Participation Agreement - Bates 105
        6    (Appeared via telephone)                                                 6                No. TF-PA-000038 through and
                                                                                                       including TF-PA-000068
        7                                                                             7
            ATTORNEY APPEARING ON BEHALF OF THINK FINANCE:                                Exhibit 18   Consumer Installment Loan         111
        8                                                                             8                Agreement
             MR. LEO WARD
        9    Attorney at Law                                                          9   Exhibit 19   Email Chain - Bates No.           129
             BROWNING, KALECZYC, BERRY & HOVEN, P.C.                                                   TF-VA025676 through and
       10    201 West Railroad, Suite 300                                            10                including TF-VA0256578
             Missoula, Montana 59802
       11    Leow@bkbh.com                                                           11   Exhibit 20   Loan Underwriting Policy -        133
             (Appeared via telephone)                                                                  Bates No. TF-VA0701951 through
       12                                                                            12                and including TF-VA0701957
            ATTORNEY APPEARING ON BEHALF OF VIRGINIA
       13   CLAIMANTS:                                                               13   Exhibit 21   Email Chain - Bates No.           136
                                                                                                       TF-VA0701958
       14    MR. ANDREW J. GUZZO                                                     14
             Attorney At Law                                                              Exhibit 22   Email Chain - Bates No.           142
       15    KELLY & CRANDALL, PLC                                                   15                TF-VA0736214 through and
             500 Ala Moana Blvd., Ste. 400                                                             including TF-VA0736217
       16    Honolulu, Hawaii 96813                                                  16
             Aguzzo@kellyandcrandall.com                                                  Exhibit 23   Email Chain - Bates No.           146
       17    (Appeared via telephone)                                                17                TF-VA0733316 and TF-VA0733317

       18                                                                            18   Exhibit 24   Email - Bates No.                 153
            ATTORNEY APPEARING ON BEHALF OF MS. MILLER:                                                TFBK-NC-000162 and
       19                                                                            19                TFBK-NC-000163
             MR. MATTHEW B. BYRNE
       20    Attorney at Law                                                         20   Exhibit 25   Email Chain - Bates No.           155
             GRAVEL & SHEA PC                                                                          TF-VA0734734 through and
       21    76 St. Paul Street, 7th Floor                                           21                including TF-VA0734737
             P.O. Box 369
       22    Burlington, Vermont 05402-0369                                          22   Exhibit 26   Email Chain - Bates No.           156
             Mbyrne@gravelshea.com                                                                     TF-VA0734130 through and
       23    (Appeared via telephone)                                                23                including TF-VA0734132

       24                                                                            24   Exhibit 27   Letter - Bates No. TF-VA0412413 156
            The videographer:     Jennifer K. Wells
       25                                                                            25




Baldwin Court Reporting Services                                    (406) 879-8084                                          www.baldwinreporting.com
             Case
October 5, 2018        3:18-cv-00711-MHL Document    17-1 Filed
                                         BILLI ANNE RAINING BIRD -01/22/19
                                                                  Volume 3 Page 2 of 7 PageID# 238
                                                                                                 13 of 44 sheets
                                                            49                                                                  51
 1   approved and we reviewed it and we approved it.                     1   sometimes the Think Finance -- like I said,
 2         Q.   And when you say "they," in that answer                  2   depending on what it was, they would send to the
 3   are you referring to Think Finance or one of its                    3   attorneys as well.
 4   affiliates?                                                         4        Q.    And when you were at Plain Green what was
 5         A.   Yes.                                                     5   your understanding about whether Think Finance or
 6         Q.   And was it general practice -- okay. Let                 6   its affiliates could implement a change control
 7   me just take a step back here. Was the general                      7   without the approval of Plain Green?
 8   practice that -- let me ask the question                            8        A.    It wasn't supposed to happen. So, I
 9   differently.                                                        9   can't say whether or not it did happen or not.
10              What was Plain Green's role in change                   10        Q.    Okay. But the general practice, the way
11   controls?                                                          11   it was supposed to happen, what was?
12         A.   Review and approval, I guess, that's it.                12        A.    To send it to us first.
13         Q.   I'm sorry, I couldn't get the last couple               13        Q.    I'm sorry, could you repeat that answer?
14   words of your answer.                                              14        A.    To send it to us first.
15         A.   I said review and approval and that was                 15        Q.    Right. And then what happened after they
16   it.                                                                16   sent it to you?
17         Q.   And when you were CEO of Plain Green,                   17        A.    Review it and approve it.
18   were you the person in charge of reviewing                         18        Q.    And that was supposed to take place
19   proposed change controls?                                          19   before any change control was implemented; is that
20         A.   Yes.                                                    20   correct?
21         Q.   And when Mr. Rosette was CEO, was he the                21        A.    Yes.
22   one in charge of that?                                             22              MR. ELLIS: Okay. This is probably a
23         A.   Yes.                                                    23   good time for a break. We've been going a little
24         Q.   And what would -- when you were CEO of                  24   more than an hour, and I've sort of reached a good
25   Plain Green, what would you do when you received a                 25   breaking point in my outline. If that's


                                                            50                                                                  52
 1   request from Think Finance for a change control?                    1   comfortable with anyone else, I would suggest we
 2         A.   Depending on what it was, I may send it                  2   take a break now.
 3   to the attorneys, but if it wasn't a major issue,                   3              THE VIDEOGRAPHER: We're going off the
 4   then I would sign it and a send it back.                            4   record at 11:47 AM.
 5         Q.   Did you ever ask questions about change                  5              (Recess taken at 11:47 AM.)
 6   controls?                                                           6              (Back on the record at 12:13 PM.)
 7         A.   Nothing specific that I remember.                        7              THE VIDEOGRAPHER: We are going back on
 8         Q.   Do you recall whether Mr. Rosette ever                   8   the record at 12:13 PM.
 9   asked questions about change control, before he                     9   BY MR. ELLIS:
10   stepped back?                                                      10        Q.    Thank you. Ms. Raining Bird, can you
11         A.   Apparently, he did, yes.                                11   hear me okay?
12              MR. GUZZO: Objection, lack of                           12        A.    Yes.
13   foundation.                                                        13        Q.    Okay. Ms. Raining Bird, have you ever
14   BY MR. ELLIS:                                                      14   heard the phrase rent a tribe?
15         Q.   You said something about your attorneys,                15        A.    Yes.
16   what was the role of Plain Green's attorneys with                  16        Q.    What is your understanding of what that
17   change controls?                                                   17   phrase means?
18         A.   They didn't necessarily have to review                  18        A.    Basically, I guess, it kind of goes back
19   all of the change controls. I mean, like I said,                   19   to when Indian gaming started and certain
20   depending on what it was related to and how                        20   developers or business owners or whatever, were
21   serious, what the impact was, then they had no                     21   utilizing the Tribe to bypass state laws, and they
22   role.                                                              22   would pay the Tribe, you know, a minimum amount of
23         Q.   Who made the discussion whether to                      23   money so that they can do business on the
24   consult with attorneys regarding a change control?                 24   reservation.
25         A.   Sometimes we did, Neal and I, or else                   25        Q.    Have you ever heard the phrase rent a


Baldwin Court Reporting Services                                 (406) 879-8084                                   www.baldwinreporting.com
             Case
October 5, 2018        3:18-cv-00711-MHL Document    17-1 Filed
                                         BILLI ANNE RAINING BIRD -01/22/19
                                                                  Volume 3 Page 3 of 7 PageID# 239
                                                                                                 14 of 44 sheets
                                                       53                                                                    55
 1   tribe used in connection with Plain Green?                     1   documents, all the documents were created, I
 2      A.      Yes.                                                2   guess, there wasn't a whole lot of room to
 3      Q.      What did you hear in that regard?                   3   negotiate on a lot of the things, so. . .
 4      A.      I guess the percentage that we received             4        Q.   Okay.
 5   being, being so low compared to the amount of                  5             MR. ELLIS: I'd like to ask the court
 6   money that the business owners or the investors                6   reporter to put the document we talked about on
 7   were receiving, you know, it was just -- I guess,              7   the record. It's the Chippewa Cree Tribe
 8   with gaming, the business -- or the Tribe should               8   financial and compliance audit report, year end is
 9   be 51 percent owner, and it should be 51 percent               9   September 30, 2011. I would like to ask the court
10   owner and then their 49 percent. So, it's just                10   reporter to mark that as Exhibit 10.
11   the percentage, just related to the percentage                11             (Off the record discussion.)
12   that we received.                                             12             (Exhibit 10 marked for identification.)
13      Q.      Okay. I'm going to just read a                     13   BY MR. ELLIS:
14   statement, and I would like you tell me whether               14        Q.   Ms. Raining Bird, do you have Exhibit 10
15   you agree, disagree, agree in part, disagree in               15   in front of you?
16   part with the statement I'm going to read. Okay.              16        A.   Yes.
17              MR. GUZZO: Objection.                              17        Q.   Have you seen Exhibit 10, before?
18   BY MR. ELLIS:                                                 18        A.   I'm not sure.
19      Q.      When you worked at Plain Green you and             19        Q.   All right. Let me just ask you to turn
20   other members of the Tribe were mere figure heads,            20   to Page 9 of Exhibit 10. There's page numbers at
21   who had no involvement in or control over any                 21   the very bottom.
22   aspect of the business of Plain Green, do you                 22        A.   Actually Page 9 is missing. Yeah, Page 9
23   agree --                                                      23   is missing.
24              MR. GUZZO: Objection.                              24        Q.   I gave you the wrong date. I'm on Page
25                                                                 25   8.


                                                       54                                                                    56
 1   BY MR. ELLIS:                                       1                   A.   Okay.
 2       Q. -- do you agree or disagree in part with     2                   Q.   Page 8, at the top of it states, it just
 3   that statement?                                     3              reads Chippewa Cree Tribe statement of activity
 4       A. Yeah, I agree.                               4              year end September 30, 2011. Are we looking at
 5       Q. Is this entirely true?                       5              the same page, it says 8 at the bottom?
 6       A. Well, I meant, on the surface, I guess we    6                   A.   Yes.
 7   had some control, but really we didn't.             7                        MR. BYRNE: Hey, I got a question, my
 8       Q. When you say, you had control but you        8              version of the document there is no Page 9. There
 9   didn't, what do you mean?                           9              is no Page 11.
10       A. Just like I said, we didn't have the        10                        MR. ELLIS: I think there may be a
11   ability to negotiate the percentage, because, you  11              copying problem. I'm only going to ask a question
12   know, it was that's what you're going to get, you  12              about Page 9 -- Page 8. I keep saying Page 9.
13   know, and if we don't accept it, then there's      13              Let me just go ahead and ask my question about
14   other tribes that would be happy to take it. You   14              Page 8, and if there's a problem with the document
15   know, I meant, things like that.                   15              we can do that later.
16            If we didn't approve something then our   16                        MR. BYRNE: Yeah, and I don't know if
17   bosses would be called and, you know, it would     17              that's true, because you're asking about
18   just come down on us. If we took our time in       18              consolidated -- you're asking about financial
19   getting something signed, or if we didn't get      19              statements, and they would need to all be put
20   something done within a certain timeframe or       20              together, and not having the right pages,
21   whatever timeframe they -- we were given, then our 21              particularly for a document that hasn't been
22   bosses would be called, which was the tribal       22              produced to us, is particularly problematic,
23   council or the Board, and then we would have       23              because Page 9, might have all of the important
24   pressure put on us by them.                        24              information on it.
25            So, we didn't create any of these         25


www.baldwinreporting.com                                    (406) 879-8084                            Baldwin Court Reporting Services
             Case
October 5, 2018       3:18-cv-00711-MHL Document    17-1 Filed
                                        BILLI ANNE RAINING BIRD -01/22/19
                                                                 Volume 3 Page 4 of 7 PageID# 240
                                                                                                22 of 44 sheets
                                                     85                                                                   87
 1   BY MR. GUZZO:                                                1        A.   Yes.
 2      Q.     Okay.                                              2        Q.   And so did Plain Green use any of its own
 3             MR. ELLIS: Excuse me, could I have the             3   money to make the loans?
 4   witnesses answer read back. I was objecting and I            4        A.   No.
 5   couldn't hear her answer.                                    5        Q.   And is that for the entire time that you
 6             THE WITNESS: I said no.                            6   were working for Plain Green, is that your
 7   BY MR. GUZZO:                                                7   understanding?
 8      Q.     Okay. And so during your tenure as the             8        A.   Yes.
 9   chief operations officer and as the chief                    9        Q.   Okay. And so if a consumer defaulted,
10   executive officer of Plain Green, you don't think           10   let's say on a $1,300 loan, that was made by Plain
11   Think Finance shared your vision of wanting to              11   Green. Plain Green actually didn't lose any money
12   take on more responsibility; is that right?                 12   because of that, other than the upside for the
13      A.     No, they did not.                                 13   loan; is that right?
14             MR. ELLIS: Objection.                             14        A.   Yes.
15             (Whereupon, the Court Reporter                    15        Q.   So, it would be fair to say, that Plain
16           interrupted for clarification.)                     16   Green did not have a risk of loss based on people?
17   BY MR. GUZZO:                                               17        A.   No.
18      Q.     And, would it be fair to say, that Think          18             MR. ELLIS: Object as to form.
19   Finance actually wanted to keep the Tribe in the            19   BY MR. GUZZO:
20   dark so you guys could not take the business over           20        Q.   Can you clarify that?
21   yourselves?                                                 21        A.   No.
22      A.     Yes.                                              22        Q.   No, they did not have a risk of loss,
23             (Whereupon, the Court Reporter                    23   right?
24           interrupted for clarification.)                     24        A.   No, they did not.
25             MR. ELLIS: Same objection, lack of                25        Q.   I'm sorry, I think we're kind of saying


                                                     86                                                                   88
 1   foundation.                                         1            it differently, but we're saying the same thing.
 2   BY MR. GUZZO:                                       2                 A.   No, Plain Green --
 3        Q. Okay. And why do you think that?            3                 Q.   Is it fair to say, that Plain Green would
 4        A. I meant, my personal opinion was they       4            have no risk of loss if a consumer defaulted on a
 5   were going to use the Tribe temporarily to make as 5             loan?
 6   much money as they could, and then move onto        6                 A.   No, Plain Green did not have any risk in
 7   another tribe, that was my opinion.                 7            the loss of the loan.
 8        Q. And that's based on your experience as      8                 Q.   Okay.
 9   the COO and the CEO?                                9                      MR. GUZZO: Stacy, if you could hand her
10        A. Yes.                                       10            the fourth document I sent to you and we will mark
11        Q. Okay. And do you know if anyone else at    11            that as Exhibit 14, I think. 15, sorry.
12   Plain Green shared that feeling?                   12                      (Exhibit 15 marked for identification.)
13        A. Yes.                                       13            BY MR. GUZZO:
14        Q. Who else shared that feeling?              14                 Q.   Ms. Raining Bird, do you recognize this
15        A. Neal Rosette, Bobbi Favel. I guess         15            document?
16   internal office staff, but I'm not sure about some 16                 A.   Yes.
17   of the Board members. I'm sure some of them felt 17                   Q.   And I want to turn your attention to Page
18   the same way, but I can't say for sure.            18            10 of the document. It's Bates No. 131E0 on the
19        Q. Okay. And I want to draw your attention    19            bottom right-hand corner.
20   to Paragraph 1, at the top of this document.       20                 A.   Okay.
21        A. Yes.                                       21                 Q.   And is that your signature on Page 10 of
22        Q. And it states that Haynes investments      22            this agreement?
23   will deposit 1,000,000 into the bank account that  23                 A.   Oh, yes.
24   Plain Green has at First Bank of Delaware, do you  24                 Q.   Okay. And in your capacity as the chief
25   see that?                                          25            operations officer, you signed this document on


www.baldwinreporting.com                                  (406) 879-8084                            Baldwin Court Reporting Services
             Case
October 5, 2018      3:18-cv-00711-MHL Document    17-1 Filed
                                       BILLI ANNE RAINING BIRD -01/22/19
                                                                Volume 3 Page 5 of 7 PageID# 241
                                                                                               26 of 44 sheets
                                                       101                                                                   103
 1   you know, when you enter a -- when you do a search              1   with any employees of Tailwind?
 2   where Plain Green would come up at the top or                   2        A.     I meant, I've never seen anybody that
 3   closer to the top. Just any promotion of the                    3   introduced themselves as working for Tailwind, no.
 4   product.                                                        4        Q.     So all of your marketing communications
 5       Q.   And what role did Plain Green have in the              5   with Think Finance, were with Think Finance, not
 6   marketing of the loans?                                         6   Tailwind; is that correct?
 7       A.   None.                                                  7        A.     Yes.
 8       Q.   Okay. So you didn't personally                         8               MR. ELLIS: Objection to the form.
 9   participate in the development of any marketing                 9   BY MR. GUZZO:
10   strategies, did you?                                           10        Q.     So did that ever concern you?
11       A.   No.                                                   11        A.     Yeah.
12       Q.   Do you understand what the term pro forma             12        Q.     And so, would it be fair to say, that you
13   means?                                                         13   were concerned that you would be paying a company
14       A.   Yeah.                                                 14   that you didn't even interact with?
15       Q.   And what does the word pro forma mean to              15        A.     No. My concern was that we were paying
16   you?                                                           16   one company -- we were paying one company six,
17       A.   I don't know. I guess I'm not even sure.              17   seven times.
18       Q.   All right. I'm going to read the                      18        Q.     Yeah. So, I guess, it seemed like Think
19   definition of this, and I'm going to ask you to                19   Finance was double dipping, so to speak?
20   say whether, what you think about this. So pro                 20        A.     It was more than double.
21   forma means to be done or produced as a matter of              21               MR. ELLIS: Objection.
22   form, according to the dictionary.                             22               THE WITNESS: Yes, every agreement would
23            So, essentially, it means to be done                  23   be another bit.
24   without substance or contribution. And so, would               24               (Whereupon, the Court Reporter
25   you say that Plain Green's review of any marketing             25             interrupted for clarification.)


                                                       102                                                                   104
 1   materials was pro forma?                                        1               MR. ELLIS: Objection, argumentative.
 2       A.   Yes.                                                   2   BY MR. GUZZO:
 3       Q.   So you would agree that you didn't have                3        Q.     And we earlier talked about how, you
 4   any meaningful input on any of the marketing                    4   know, this was seen has a take-it-or-leave-it deal
 5   materials; is that right?                                       5   for the term sheet, do you remember that?
 6       A.   Yes, I agree with that.                                6        A.     Yes.
 7       Q.   And so when we talked earlier about being              7        Q.     Would that be the same for the marketing
 8   fearful that Think Finance would terminate the                  8   agreement?
 9   relationship if you didn't agree with something,                9        A.     Yes.
10   you would agree that one of the things would be                10        Q.     And the same for the servicing agreement,
11   that that statement would apply to would be                    11   right, that was a take-it-or-leave-it agreement?
12   marketing, right?                                              12        A.     Yes.
13       A.   Yes.                                                  13        Q.     And why did they -- did Plain Green's
14       Q.   And so, if you didn't like a direct                   14   employees -- or Plain Green's attorneys have input
15   mailing or a website design, you believe you                   15   on these agreements, do you recall?
16   wouldn't really be able to put meaningful input                16        A.     I meant, they reviewed them, but they
17   into that under this agreement; is that right?                 17   didn't have really any input, like, I don't ever
18       A.   Yes.                                                  18   recall them making any modifications or changes to
19       Q.   So just a few final questions about this              19   them.
20   agreement. What is your understanding of what                  20        Q.     And when you say that you were fearful
21   Tailwind Marketing is?                                         21   that, you know, Think Finance would move to
22       A.   It's just another, another branch of                  22   another tribe. Do you think that the attorney
23   Think Finance.                                                 23   that Plain Green shared that same sentiment?
24       Q.   Okay. And in communicating with Think                 24               MR. ELLIS: Objection, lack of
25   Finance pursuant to marketing, did you ever email              25   foundation.


www.baldwinreporting.com                                     (406) 879-8084                               Baldwin Court Reporting Services
             Case
October 5, 2018       3:18-cv-00711-MHL Document    17-1 Filed
                                        BILLI ANNE RAINING BIRD -01/22/19
                                                                 Volume 3 Page 6 of 7 PageID# 242
                                                                                                35 of 44 sheets
                                                       137                                                                139
 1   right?                                                          1   every consumer that we received a complaint from.
 2       A.    Yes.                                                  2   But it just depends on where the letter came from.
 3       Q.    And then, Mr. Rosette asks Mr. Smith how              3   But they drafted the original letters and then we
 4   to proceed; is that right?                                      4   were responsible for, you know, sending out the
 5       A.    Yes.                                                  5   letter from our office. They would send us, you
 6       Q.    And then, do you see where it says, where             6   know, all the letters and all the names of these
 7   Mr. Smith says: When you receive complaints and                 7   people who need to receive letters.
 8   correspondence like this, will you email them to                8        Q.   Okay. And so, this is my final line of
 9   legal@PlainGreen.com? Do you see that?                          9   questioning. Earlier you were asked about your
10       A.    Yes.                                                 10   understanding of the term rent a tribe, do you
11       Q.    And then do you see where it says that               11   remember that?
12   Mr. Smith then says: That will initiate the                    12        A.   Yes.
13   process to get you into our system, logged and                 13        Q.   And so, it's your position that the
14   assigned to the correct person. Do you see that?               14   relationship between Think Finance and Plain Green
15       A.    Yes.                                                 15   was a rent a tribe business model; is that right?
16       Q.    And so, would it be fair to say, that                16        A.   Yes.
17   Think Finance controlled or had access to the                  17             MR. ELLIS: Object as to form.
18   legal@plaingreenloans.com email address?                       18   BY MR. GUZZO:
19       A.    Yes.                                                 19        Q.   And I just want to quickly summarize, if
20       Q.    And during your time at Plain Green, to              20   we can real quick here. It would be your position
21   the best of your knowledge, Plain Green didn't                 21   that Plain Green had no meaningful input on the
22   have access to that account; is that right?                    22   underwriting of the loans; is that correct?
23       A.    No.                                                  23        A.   No, we did not.
24       Q.    No, they did have access or --                       24             MR. ELLIS: Object as to form.
25       A.    No.                                                  25


                                                       138                                                                140
 1       Q.    -- or they did not have access?                       1   BY MR. GUZZO:
 2       A.    No, we did not have access.                           2        Q.   No, you did not have any meaningful input
 3       Q.    Okay. And so, when a consumer emailed                 3   regarding underwriting; is that right?
 4   that address, it actually went to Think Finance                 4        A.   No, we did not.
 5   not Plain Green; is that right?                                 5        Q.   And would that be the same answer for the
 6       A.    Yes.                                                  6   origination of the loans?
 7       Q.    And then Think Finance handled those                  7        A.   Yes, same answer.
 8   complaints; is that right?                                      8        Q.   And would that be the same answer for the
 9       A.    Yes.                                                  9   servicing of the loans?
10       Q.    And was Plain Green provided with a copy             10        A.   Yes.
11   of those complaints?                                           11             MR. ELLIS: Object as to form.
12       A.    Yes.                                                 12   BY MR. GUZZO:
13       Q.    And so, how would Think Finance provide a            13        Q.   And would that be the same answer as to
14   copy of the complaint to Plain Green?                          14   the marketing of the loans?
15       A.    Well, through email, through Neal                    15        A.   Yes.
16   Rosette, Jr., and then they got the FTP site set               16             MR. ELLIS: Same objection.
17   up to where they could share the information                   17   BY MR. GUZZO:
18   online.                                                        18        Q.   And would that be the same answer for the
19       Q.    But Think Finance was tasked with the                19   collection of the loans?
20   responsibility of handling consumer complaints                 20        A.   Yes.
21   during your tenure at Plain Green, correct?                    21        Q.   And so, because Plain Green had no role
22       A.    Not -- I meant, yes, they drafted the                22   in the underwriting, origination, servicing or
23   letter regarding the complaint, depending on like              23   marketing, or collection of the loans, that is why
24   the BBB letters, most of those became like a, you              24   you would characterize it has as a rent a tribe
25   know, like a form letter that was sent out to                  25   scheme?


Baldwin Court Reporting Services                             (406) 879-8084                                 www.baldwinreporting.com
             Case
October 5, 2018     3:18-cv-00711-MHL Document    17-1 Filed
                                      BILLI ANNE RAINING BIRD -01/22/19
                                                               Volume 3 Page 7 of 7 PageID# 243
                                                                                              36 of 44 sheets
                                                    141                                                                  143
 1      A.   Yes.                                                 1   business of Plain Green?
 2           MR. ELLIS: I object to the form. I                   2        A.    Yes.
 3   think it's inconsistent with the witness's prior             3        Q.    And was this writing, this particular
 4   testimony about what rent a tribe means to her,              4   email part of that regular practice?
 5   and I object to that question mischaracterization.           5        A.    Yes.
 6   BY MR. GUZZO:                                                6        Q.    You say in the first couple of sentences,
 7      Q.   You can answer.                                      7   you say: As you know, the tribal council, aside
 8      A.   Yes.                                                 8   from the chairman, are very committed to ensuring
 9      Q.   Okay. And just so the record is clear                9   with you our best to support the business, and to
10   without the object, because Plain Green has no              10   guarantee we protect our relationship for the
11   role in the underwriting, origination, servicing,           11   integrity of the Tribe.
12   marketing, or collection, that is the basis upon            12              Please, be advised that Chairman Ken
13   which you would say it was a rent a tribe?                  13   Blatt St. Marks has been served a notice of
14           MR. ELLIS: Same objection.                          14   removal and suspension from his duties as tribal
15           THE WITNESS: Yes.                                   15   chairman by eight other members of the tribal
16           MR. GUZZO: Okay. I have no further                  16   council.
17   questions for you, Ms. Raining Bird. Thank you so           17              First off, who is Ken Blatt St. Marks?
18   much for your time. I hope you got the job you              18        A.    He was a -- he's a member of the Tribe
19   interviewed for, and I'm glad to see you're                 19   who was elected in to serve as the tribal
20   feeling better. I think Mr. Byrne may have a few            20   chairman. I guess, he replaced the former
21   questions for you, but that's all I have.                   21   chairman, I can't remember, I think it was Chance
22                      EXAMINATION                              22   Houle. But anyway, he was just -- he was kind of,
23   BY MR. BYRNE:                                               23   somebody that just was not in favor of some of the
24      Q.   Hi, this is Matt Byrne. I'm sorry that              24   agreements and contracts we had in place.
25   you've been put in this position in this                    25        Q.    Did Mr. St. Marks want to get more


                                                    142                                                                  144
 1   deposition. I want to start with a document that             1   revenue from the Think Finance deal?
 2   I sent that was Exhibit 31. It has the sticker               2        A.    Yes.
 3   31. I mean, you can put whatever sticker you want            3        Q.    And were there other people on the tribal
 4   on it, but I just though I would put a number on             4   council that opposed Mr. St. Marks efforts?
 5   it so we know what we're talking about.                      5        A.    Well, I don't necessarily think they
 6           (Exhibit 22 marked for identification.)              6   opposed his efforts. They opposed the way that he
 7   BY MR. BYRNE:                                                7   went about handling the issues.
 8      Q.   Can you take a look at the document, but             8        Q.    And were they concerned that Mr. St.
 9   I want to ask you about the email that you sent on           9   Marks methods were going to lose business with
10   March 15, 2013, but feel free to look at the                10   Think Finance?
11   entire document.                                            11        A.    Yes.
12      A.   (The Witness complied.)                             12              MR. ELLIS: Object, lack of foundation.
13      Q.   Let me know when you're ready?                      13   BY MR. BYRNE:
14      A.   Okay.                                               14        Q.    You can answer.
15      Q.   Okay. There was actually two emails on              15        A.    Yes.
16   March 15th, but the one I'm interested in was the           16        Q.    And what was their concern based on?
17   one at 12:18 AM. Can you confirm that is an email           17              MR. ELLIS: Object, lack of foundation.
18   from you to Sarah Cutrona, Jason Harvison, Ken              18              THE WITNESS: Their concern was based on
19   Rees, and Michelle Nguyen and Dan Belcourt?                 19   his erratic behavior, and I guess his -- he made a
20      A.   Yes.                                                20   lot of threats, as far as during his -- the time
21      Q.   And did you write this email at or near             21   that he was -- before he is elected, you know,
22   the time of the events described in it?                     22   when he was running for the position. There were
23      A.   Yes, I did.                                         23   threats made and things like that. So it was just
24      Q.   And was writing the email something that            24   based on some of the things that he said.
25   you did in the regularly conducted activity in the          25


www.baldwinreporting.com                                  (406) 879-8084                            Baldwin Court Reporting Services
